Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. On page 8 of 10 of the arguments Applicant argues that the prior art fails to teach “transmitting one or more commands to the subset of the client devices to cause each client device of the subset to audibly or graphically render user interface output comprising a unique client device identifier corresponding to the client device rendering the unique client device identifier;”
The examiner does not concur. Without necessity, going narrower past BRI we look to the disclosure of the present invention figure 2 element 204 containing an icon/badge of a triangle. The user is controlling a subset of external devices from a single device using identifiers/icons/badges on a screen. 

Overall the manner in which the claims are written aside from BRI appear directed to the concept of transmitting commands to multiple external devices from a single device using icons/identifiers (e.g. triangle or image). Nothing in the claims excludes that the multiple devices are external, evidenced further by the present invention explicitly showing external devices. Since the external devices audio/graphics are being .

	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 20160217790 A1 (hereinafter Sharifi) in view of Jorgovanovic US 20170090864 A1 (hereinafter Jorgovanovic) and further in view of Lee; Hye-Jin et al. US 20170206779 A1 (hereinafter Lee). 
Re claim 1, Sharifi teaches
1. (Original) A method implemented by one or more processors, the method comprising: 
receiving data packets at one or more server devices, wherein the data packets are received at the one or more server devices in response to transmission of the data packets by client devices in multiple (multiple servers, multiple devices sending packets, device identifier is a receipt fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
identifying a group of the data packets (sending packets, device identifier is a receipt fig. 1 with 0035, 0031, 0053), wherein identifying the group of the data packets comprises identifying the group of the data packets based on: 
the data packets of the group each indicating receipt of a single spoken utterance of a user; (device identifier is a receipt fig. 1 with 0035, 0031, 0053, 0023)
selecting a subset of two or more of the client devices based on the data packets of the group of the data packets being received from the client devices of the subset, wherein the subset of the client devices are each located in an environment of the multiple environments; (narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
in response to selecting the subset of the client devices:
based on the audibly or graphically rendered user interface output, identifying a single client device, from the subset of the client devices, for isolation (0021 and 0060 device list and application sounds… using voice selection for a list, 0021 and 0034/0042 evidenced display, where a list displays the highest probable devices shown. A user speaks a command to at least one or more (e.g. 3 phone, tablet, and thermostat) and visual feedback is provided on the main user interface showing visual data from at least one of (e.g. 2 tablet and thermostat) the client devices provided by data from the plurality of devices. Following subsequent steps in light of 0021 and illustratively with fig. 1, the process continues to isolate the intended device where the other devices remain asleep i.e. unresponsive …a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
based on identifying the single client device for isolation: causing automated assistant clients of each of the client devices of the subset that are in addition to the single client device to be unresponsive to one (audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
However, Sharifi fails to teach
time stamps of the data packets of the group, and (Jorgovanovic varying timestamps per device in packets 0036)
interface models stored locally on each of the client devices (Jorgovanovic local models, 0044, 0027, with fig. 5 element 608 and 614 which each are element 200 of fig. 200)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sharifi to incorporate the above claim limitations as taught by Jorgovanovic to allow for an improved accuracy in home automation and device activation in Sharifi wherein using timestamps devices may 

However the combination fails to teach
transmitting one or more commands to the subset of the client devices to cause each client device of the subset to audibly or graphically render user interface output comprising a unique client device identifier corresponding to the client device rendering the unique client device identifier; (Lee colors or symbols and commands for devices displayed on device 0146 with fig. 10b and 14b… see additional next steps for a standby state of 10b once an icon is pressed as in 11b-12b with related paragraphs)
wherein the user interface input provided by the user uniquely identifies the single client device;; (Lee colors or symbols and commands for devices displayed on device 0146 with fig. 10b and 14b)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sharifi in view of Jorgovanovic to incorporate the above claim limitations as taught by Lee to allow for visual and audio shortcuts for identifying connected devices in a home-automation style system to 


Re claim 2, Sharifi teaches
2. (Original) The method of claim 1, wherein the single spoken utterance of the user is a device isolation utterance that explicitly indicates a desire for the device isolation process, and Page 2 of 6Attorney Docket No. ZS202-18491Preliminary Amendmentwherein identifying the data packets based on the data packets of the group each indicating receipt of the single spoken utterance is based on the single spoken utterance explicitly indicating the desire for the device isolation process.  (explicit such as “lower temperature”, Sharifi also handles broad input such as “ok computer”… audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)


Re claim 3, Sharifi teaches
3. (Currently Amended) The method of claim 1 (identifier is receipt for instance… audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)


Re claim 4, Sharifi teaches
4. (Original) The method of claim 3, wherein processing the audio data of each of the data packets of the group to determine that the data packets of the group each include at least part of the single spoken utterance comprises performing one or both of: a voice-to-text conversion of the audio data of each of the data packets of the group; and performing a voice characteristics analysis of the audio data of each of the data packets of the group.  (hotworder transmits audio back and forth with data packets containing identifier and audio information for processing… audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)

Re claim 6, Sharifi teaches
6. (Currently Amended) The method of claim 1 [[to 5]], wherein the time stamps… are based on one or more times of receipt of the data packets of the group at one or more of the server devices or one or more times of transmission of one or more data packets by the client devices of the subset.  (audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
However, Sharifi fails to teach
Time stamps (Jorgovanovic varying timestamps per device in packets 0036)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sharifi to incorporate the above claim limitations as taught by Jorgovanovic to allow for an improved accuracy in home 


Re claim 7, Sharifi teaches
7. (Currently Amended) The method of claim 2, wherein the single spoken utterance of the user is one of the one or more spoken invocation phrases.  (explicit such as “lower temperature”, Sharifi also handles broad input such as “ok computer”… audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)



8. (Currently Amended) The method of claim 1 [[to 7]] , wherein identifying the group of the data packets is further based on: global positioning system (GPS) data, geographic data identified by the data packets of the group, a Wi-Fi SSID identified by the data packets of the group, or velocity data identified by the data packets of the group.  (GPS data communicated 0059)


Re claim 17, Sharifi teaches
17. (Original) A method implemented by one or more processors, the method comprising: 
determining that a single instance of a spoken utterance of a user was received by each of a plurality of client devices in an environment; (user utters one time initially fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
based on determining that the single instance of the spoken utterance was received by each of the plurality of client devices in the environment: (each device receives, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
(using voice selection for a list on main interface output using data outputs provided by one or more of other devices 0021 and 0034/0042 evidenced display, where a list displays the highest probable devices shown. A user speaks a command to at least one or more (e.g. 3 phone, tablet, and thermostat) and visual feedback is provided on the main user interface showing visual data from at least one of (e.g. 2 tablet and thermostat) the client devices provided by data from the plurality of devices. Following subsequent steps in light of 0021 and illustratively with fig. 1, the process continues to isolate the intended device where the other devices remain asleep i.e. unresponsive …a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
isolating a single client device from the plurality of client devices, wherein isolating the single client device is based on the received user interface input indicating the corresponding audio or visual user interface output provided by the single client device; and (0021 and 0034/0042 evidenced display, where a list displays the highest probable devices shown. A user speaks a command to at least one or more (e.g. 3 phone, tablet, and thermostat) and visual feedback is provided on the main user interface showing visual data from at least one of (e.g. 2 tablet and thermostat) the client devices provided by data from the plurality of devices. Following subsequent steps in light of 0021 and illustratively with fig. 1, the process continues to isolate the intended device where the other devices remain asleep i.e. unresponsive …audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
in response to isolating the single client device:  Page 4 of 6Attorney Docket No. ZS202-18491
Preliminary Amendmentmaintaining the single client device as responsive to one or more spoken assistant application invocations, and (a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
transitioning each of the plurality of client devices, that are in addition to the single client device, to a state in which they are unresponsive to the one or more spoken assistant application invocations.  (other device do not respond after a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
However, Sharifi fails to teach
Any instances or suggestion of time stamps (Jorgovanovic varying timestamps per device in packets 0036)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sharifi to incorporate the above claim limitations as taught by Jorgovanovic to allow for an improved accuracy in home 

However, the combination fails to teach
causing each of the plurality of client devices in the environment to provide corresponding user interface output that uniquely identifies a corresponding one of the client devices relative to other of the plurality of client devices; (Lee colors or symbols and commands for devices displayed on device 0146 with fig. 10b and 14b)
after causing the plurality of client devices in the environment to provide the corresponding user interface outputs: (Lee colors or symbols and commands for devices displayed on device 0146 with fig. 10b and 14b)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sharifi in view of Jorgovanovic to incorporate the above claim limitations as taught by Lee to allow for visual and audio shortcuts for identifying connected devices in a home-automation style system to identify the intended device faster, thereby improving the combination to have a list with additional colors/symbols.


Re claim 18, Sharifi teaches
(Original) The method of claim 17, wherein causing each of the plurality of client devices in the environment to provide corresponding user interface output that uniquely identifies a corresponding one of the client devices relative to other of the plurality of client devices comprises causing the plurality of the client devices to simultaneously display the corresponding user interface outputs.  (GUI displays device data, can be simultaneous as devices process data if available as invoked 0034 and 0042… explicit such as “lower temperature”, Sharifi also handles broad input such as “ok computer”… audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)


(Original) The method of claim 17, wherein causing each of the plurality of client devices in the environment to provide corresponding user interface output that uniquely identifies a corresponding one of the client devices relative to other of the plurality of client devices comprises causing the plurality of client devices to audibly present the user interface output at separate time intervals. (simply means that audio output is produced sequentially inherently, explicit such as “lower temperature”, Sharifi also handles broad input such as “ok computer”… audio analysis and command processing but ASR and executions not performed until after the intended device is found, thus remaining devices do not respond… following that a final device is isolated after other devices can be excluded depending on packet… narrowing the selection of devices based on packet information when multiple devices hear the same audio input, multiple servers, multiple devices sending packets, device identifier is a receipt, hotworder transmits audio back and forth with data packets containing identifier and audio information for processing fig. 1 with 0035, 0031, 0053, 0023, 0022, 0045)
However, Sharifi fails to teach
time stamps if construed as intervals per se (Jorgovanovic varying timestamps per device in packets 0036)
.


  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 20160217790 A1 (hereinafter Sharifi) in view of Jorgovanovic US 20170090864 A1 (hereinafter Jorgovanovic) and further in view of Micali; Christopher M. et al. US 20160148099 A1 (hereinafter Micali).
Re claim 5, Sharifi fails to teach
5. (Original) The method of claim 4, wherein performing the voice characteristics analysis of the audio data includes performing a fast Fourier transform (FFT) decomposition of the audio data to generate audio spectra data, and comparing the audio spectra data to voice characteristics data.  (Micali FFT decomp 0054, 0056, 0144, 0075)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sharifi in view of Jorgovanovic to incorporate the above claim limitations as taught by Micali to allow for using FFT .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 20160217790 A1 (hereinafter Sharifi) in view of Jorgovanovic US 20170090864 A1 (hereinafter Jorgovanovic) and further in view of STEELE; Scott A. et al. US 20150198938 A1 STEELE).
Re claim 19, Sharifi fails to teach
19. (Original) The method of claim 18, wherein the corresponding user interface outputs include different colors, with each of the different colors corresponding to a corresponding one of the plurality of client devices.  (STEELE colors to denote elements on a display 0055, and 0081 and fig. 8)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sharifi in view of Jorgovanovic to incorporate the above claim limitations as taught by Steele to allow for basic use of colors to distinguish devices or elements that are not the same on a display thereby improving a device to have multiple elements that can be controlled from one device as is common in home automation.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov